Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/2/2020.   This application is division of SN 15/862,169, which has been patented by US 10615653 B2.  
Claims 1-4 are pending and are presented for examination.  
Claims 1-4 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a) removing an existing lamination plate from a main generator rotor in an integrated drive generator having an input shaft”, and “b) replacing the existing lamination with a replacement lamination” in the combination as claimed particularly “said grooves extending inwardly from said outer surface of said plate for a second distance, and a ratio of said first distance to said second distance is between 25 and 40, said large holes extend for a diameter defining a third distance and a ratio of said first distance to said third distance being between 10 and 20”, are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-4 are also allowable for depending on claim 1. 


The claim 1 limitations other than above are covered by patent US 10615653 B2.  

Johnsen (US 6483220 B1, IDS) does not teach the listed features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/JOHN K KIM/Primary Examiner, Art Unit 2834